evidence and not clearly erroneous but review the court's application of
                 the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                 P.3d 1164, 1166 (2005).
                               First, appellant claims that counsel was ineffective because
                 counsel violated his right to a speedy trial. Appellant fails to demonstrate
                 that counsel was deficient or that he was prejudiced. First, appellant
                 mistakenly relies on authority regarding the government being the cause
                 of the delay and fails to provide any case cites indicating that his own
                 counsel can violate his speedy trial rights. We note that appellant had five
                 different attorneys in a three-year timespan. These attorneys filed
                 numerous motions, sought discovery, and attempted to secure a plea
                 bargain with the State. There does not appear to have been a lack of
                 diligence on the part of counsel. Second, appellant fails to demonstrate a
                 reasonable probability of a different outcome at trial had the trial
                 commenced earlier. Therefore, the district court did not err in denying
                 this claim.
                               Second, appellant claims that counsel was ineffective for
                 failing to effectively communicate regarding plea negotiations. Appellant
                 claims that counsel attempted to coerce him into pleading guilty but also
                 did not explain the consequences of going to trial and what the mandatory
                 minimums would have been if he were convicted of all charges. Appellant
                 fails to demonstrate that trial counsel was deficient. First, appellant did
                 not plead guilty. Further, appellant does not explain what coercive tactics
                 counsel used to attempt to coerce appellant into taking the plea
                 agreement. Therefore, the district court did not err in denying this claim.
                               Third, appellant claims that counsel was ineffective for failing
                 to communicate with appellant prior to trial. Appellant claims that after

SUPREME COURT
        OF
     NEVADA
                                                        2
04) 1947A    e
                 he refused to accept the plea agreement, his counsel stopped
                 communicating with him and failed to properly work his case. Appellant
                 claims that this failure caused counsel to not be prepared for trial.
                 Appellant fails to demonstrate that counsel was deficient or that he was
                 prejudiced. Counsel who negotiated the potential plea agreement was not
                 the counsel that took appellant's case to trial. Therefore, appellant's
                 claims that his "plea" counsel failed to communicate with him, and
                 therefore, trial counsel was not prepared for trial is without merit.
                 Accordingly, the district court did not err in denying this claim.
                             Fourth, appellant claims that counsel was ineffective for
                 insisting that appellant testify at the suppression hearing and for failing
                 to properly prepare him for the hearing. Appellant fails to demonstrate
                 that counsel was deficient or that he was prejudiced. Appellant's
                 testimony was the only way to demonstrate counsel's theory that the
                 interview at appellant's house was a custodial interrogation.' Further,
                 appellant fails •to demonstrate how he was not properly prepared for
                 testifying. Finally, he fails to demonstrate a reasonable probability of a
                 different outcome at the hearing had appellant not testified or had counsel
                 further prepared him. Appellant was not in custody at the time of the
                 interview. See State v. Taylor, 114 Nev. 1071, 1082, 968 P.2d 315, 323
                 (1998) (listing factors to consider whether a person is in custody during a
                 police interview). Therefore, the district court did not err in denying this
                 claim.




                      'We note that appellant's testimony from the suppression hearing
                 was not used at appellant's trial.


SUPREME COUFtT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                               Fifth, appellant claims that counsel was ineffective for failing
                   to engage in pretrial discovery and preparation. Specifically, appellant
                   claims that counsel failed to timely obtain records and failed to contact an
                   out-of-state therapist who treated the victim. Appellant fails to
                   demonstrate that counsel was deficient or that he was prejudiced. It
                   appears from the record that counsel did obtain the records and appellant
                   fails to demonstrate how having the records earlier would have affected
                   the outcome at trial. As to the out-of-state therapist, appellant fails to
                   state what this therapist would have testified about and how the
                   testimony would have had a reasonable probability of altering the outcome
                   at trial. Therefore, the district court did not err in denying this claim.
                               Sixth, appellant claims that counsel was ineffective for failing
                   to object during many of the pretrial and trial proceedings. Specifically,
                   appellant cites to two examples. The first example involved the victim's
                   father testifying regarding what his daughter told him, which appellant
                   claims was hearsay. Appellant fails to demonstrate that counsel was
                   deficient for failing to object to this statement because it was not hearsay
                   because the victim testified, was cross-examined, the father's testimony
                   was consistent with the victim's testimony, and it was offered to rebut a
                   charge against her of recent fabrication. NRS 51.035(2)(b); Donovan v.
                   State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978) (holding that counsel is
                   not deficient for failing to make futile motions).
                               The second example involved the detective's testimony
                   regarding the delayed disclosure of victims. Appellant claims that counsel
                   should have objected based on a lack of foundation. Appellant fails to
                   demonstrate that counsel was deficient or that he was prejudiced. While
                   counsel did not object on this exact ground, counsel did object to the

SUPREME COURT
       OF
    NEVADA
                                                          4
(0) 1947A aSlro.
            f
                       detective's testimony because the detective was not noticed as an expert.
                       This objection was overruled. Appellant fails to demonstrate that a second
                       objection based on lack of foundation would have been successful or that
                       there was a reasonable probability of a different outcome at trial had
                       counsel objected a second time.
                                    To the extent that appellant makes a general claim regarding
                       counsel's failure to object before and during trial, appellant fails to support
                       this claim with specific facts that, if true, entitled him to relief. Hargrove,
                       100 Nev. at 502-03, 686 P.2d at 225. Therefore, the district court did not
                       err in denying this claim.
                                    Seventh, appellant claims that counsel was ineffective for
                       failing to retain defense experts. Specifically, appellant claims that
                       counsel should have retained an expert to refute the detective's
                       statements regarding delayed disclosures and victims in general. Further,
                       he claims that counsel should have obtained a psychiatric evaluation of
                       the victim or an expert to observe her demeanor, or an expert to review
                   •   her medical and psychiatric records. Appellant fails to demonstrate that
                       he was prejudiced because he fails to demonstrate a reasonable probability
                       of a different outcome at trial had these experts been retained given
                       appellant's own admissions. 2 Therefore, the district court did not err in
                       denying this claim.
                                    Eighth, appellant claims that counsel was ineffective for
                       failing to ensure a record was made of unrecorded bench conferences.
                       Appellant failed to demonstrate that counsel was deficient because he

                             2 We  note that counsel did file a motion to have the victim undergo
                       an independent psychological examination which was denied by the
                       district court. Therefore, this claim was belied by the record.


SUPREME COURT
       OF
    NEVADA
                                                              5
(0) 1947A steito
                failed to demonstrate that the missing portions of the record "are so
                significant that their absence precludes this court from conducting a
                meaningful review, of the alleged errors that the appellant identified and
                the prejudicial effect of any error." Preciado v. State, 130 Nev.        ,
                318 P.3d 176, 178 (2014). Appellant does not make any specific argument
                about any unrecorded bench conferences in this case. Instead appellant
                only makes a general argument that the standard should be changed. We
                decline this invitation. Therefore, the district court did not err in denying
                this claim.
                              Ninth, appellant claims that counsel was ineffective for failing
                to subpoena material witnesses. Appellant claims that counsel was
                ineffective for failing to subpoena the victim's father and the victim's aunt.
                Appellant fails to demonstrate that counsel was deficient or that he was
                prejudiced. As to the victim's father, he was subpoenaed by the State and
                testified for both the State and the defense. As to the victim's aunt, the
                court concluded on direct appeal that the information that appellant
                sought to introduce from the aunt was presented through other witnesses.
                DeCastro v. State, Docket No. 55184 (Order of Affirmance, February 24,
                2012). Further, appellant fails to demonstrate a reasonable probability of
                a different outcome at trial had the aunt testified given the testimony by
                the victim and appellant's own admissions. Therefore, the district court
                did not err in denying this claim.
                              Tenth, appellant claims that counsel was ineffective for failing
                to move to dismiss the count of attempted sexual assault on a minor under
                the age of 14. Appellant fails to demonstrate that counsel was deficient.
                Considering that this court concluded on direct appeal that there was
                sufficient evidence presented at trial to prove the attempted sexual

SUPREME COURT
     OF
   NEVADA
                                                       6
  I907A elro
                     assault, id., it appears that a motion to dismiss the count would have been
                     futile, and therefore, appellant cannot demonstrate that counsel's failure
                     to file a motion was objectively unreasonable.   Donovan, 94 Nev. at 675,
                     584 P.2d at 711. Accordingly, the district court did not err in denying this
                     claim.
                                  Eleventh, appellant claims that counsel was ineffective for
                     failing to file a sentencing memorandum prior to sentencing. Appellant
                     failed to provide a transcript of the sentencing hearing for this court's
                     review. The burden is on appellant to provide an adequate record
                     enabling this court to review assignments of error.    See Thomas v. State,
                     120 Nev. 37, 43 n.4, 83 P.3d 818, 822 n.4 (2004); see also Greene v. State,
                     96 Nev. 555, 558, 612 P.2d 686, 688 (1980). Therefore, we are unable to
                     review this claim to determine whether counsel was deficient or whether
                     appellant was prejudiced by the failure to file a sentencing memorandum.
                                 Finally, appellant claims that the cumulative errors of counsel
                     entitle him to relief. Appellant fails to demonstrate that any alleged
                     errors by counsel, singly or cumulatively, would have had a reasonable
                     probability of altering the outcome at trial. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                                  Adeuti                J.



                                                                                        J.
                                                        Parraguirre


                                                                                        J.
                                                         Saitta
SUPREME COURT
       OF

     NEVADA
                                                           7
(7) 19474 44113094
                cc: Hon. Douglas Smith, District Judge
                     Matthew D. Carling
                     Drew Christensen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                       8
(0) 1941A